Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 2/8/2021, and is a Final Office Action. Claims 1-21 are pending in the application. 


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: receiving a campaign objective data point containing data associated with a campaign objective; receiving at least one definite script element based on the campaign objective; receiving entity metadata containing data associated with the entity; automatically generating at least one variable script element based on the entity metadata; automatically arranging an order between the definite script element and the variable 
	This judicial exception is not integrated into a practical application. The additional element of a device represents a generic computing element. The additional element of using text to speech processing (i.e. “definite script element”, as defined by the Applicant in the Specification) does no more than generally link the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The device represents a generic computing element. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The additional element of using text to speech processing (i.e. “definite script element”, as defined by the Applicant in the Specification) does no more than generally link the use of the judicial exception to a particular technological environment/field of use. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

	Remaining dependent claims 2-4, 9-11, 16-18 further include the additional limitation of data gathering (receiving an information item from the device), which represents insignificant extra-solution activity, see MPEP 2106.05(g); the additional limitation does not represent, alone or in combination with the other additional elements, significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The claims further narrow the abstract idea of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gadoury et al. (20150332341).
	As per Claims 1, 15, Gadoury discloses a method and computer-readable medium comprising:

receiving a campaign objective datapoint containing data associated with a campaign objective; (at least para 6: ‘There is also disclosed a method of customizing a plurality of broadcast audio streams with advertising from at least one advertiser, each of the streams for streaming to a particular one of a plurality of listener clients, the broadcast audio stream divided into a plurality of segments therefrom at least one advertising segment.’ – streaming customized content to particular listener , wherein the audio stream is divided into a plurality of segments therefrom at least one advertising segment, is construed as a ‘campaign objective datapoint containing data associated with a campaign objective’. para 18 – a campaign which includes a frequency cap, which is used to limit the frequency at which a particular content is played back to the listener; a campaign frequency cap is construed as a ‘campaign objective datapoint containing data associated with a campaign objective’)
receiving at least one definite script element based on the campaign objective;   (at least para 6,  25 –‘There is also disclosed a method of customizing a plurality of broadcast audio streams with advertising from at least one advertiser, each of the streams for streaming to a particular one of a plurality of listener clients, the broadcast audio stream divided into a plurality of segments therefrom at least one advertising segment.’ – streaming customized content to particular listener , wherein the audio stream is divided into a plurality of segments therefrom at least one advertising segment, is construed as a ‘campaign objective datapoint containing data associated with a campaign objective’. para 18 – a campaign which includes a frequency cap, which is used to limit the frequency at which a particular content is played back to the listener; a campaign frequency cap is construed as a ‘campaign objective datapoint containing data associated with a campaign objective’. at least para 53 – ‘bank which stores a plurality of prerecorded audio clips’, wherein a prerecorded audio clip is construed as a “definite script element”.)
receiving entity metadata containing data associated with the entity;   (at least para 54)
automatically generating at least one variable script element based on the entity metadata;   (at least para 49 , 54– a wild card field (which can be customized), part of the ad, is construed as a “variable script element”)
automatically arranging an order between the at least one definite script element and the at least one variable script element;  ( at least para 49-52: ‘include a text string representation of the advertisement including one or more wild card fields which can be customized using the attributes of the listener 24, such as listener's name and the like. Some sample text strings are provided following: [0050] Hello $name$. I know you were looking for an iPhone, come back to greatdeals dot com and use the displayed code for 5% off. [0051] Hello $name$. If you want a PS3, please visit our web site at greatdeals dot com. [0052] Hello $name$. If you want a new flat screen TV, please visit our web site at greatdeals dot com.’     “Hello $name$” includes a definite script element and a variable script element, which are automatically arranged in an order.)
electronically presenting to a device the at least one definite script element and  the at least one variable script element in the automatically arranged order.  (at least para 49-54 - presenting an ad that includes static (definite) content, as well as customized (variable) content, which are presented in an order.)
As per Claims 2, 9, 16, Gadoury discloses:

automatically generating at least one variable script element based on the user datapoint. (at least para 49, 54 -a wild card field (which can be customized), part of the ad, is construed as a “variable script element”)
As per Claims 3, 10, 17, Gadoury discloses:
selecting one of a plurality of possible script elements to obtain a selected script element; (at least para 6 – selecting advertising text )
communicating over a network the selected script element.  (at least para 6 – selecting advertising text, and transmitting/presenting the selected advertisement text)
As per Claim 8, Gadoury discloses a system comprising:
a call to action processor operable to:  (at least para 7 – server system that performs the claimed limitations)
receiving a campaign objective datapoint containing data associated with a campaign objective; (at least para 6: ‘There is also disclosed a method of customizing a plurality of broadcast audio streams with advertising from at least one advertiser, each of the streams for streaming to a particular one of a plurality of listener clients, the broadcast audio stream divided into a plurality of segments therefrom at least one advertising segment.’ – streaming customized content to particular listener , wherein the audio stream is divided into a plurality of segments therefrom at least one advertising segment, is construed as a ‘campaign objective datapoint containing data associated with a campaign objective’. para 18 – a campaign which includes a frequency cap, which is used to limit the frequency at which a particular content is played back to the listener; a campaign frequency cap is construed as a ‘campaign objective datapoint containing data associated with a campaign objective’)
receiving at least one definite script element based on the campaign objective;   (at least para 6,  25 –‘There is also disclosed a method of customizing a plurality of broadcast audio streams with advertising from at least one advertiser, each of the streams for streaming to a particular one of a plurality of listener clients, the broadcast audio stream divided into a plurality of segments therefrom at least one advertising segment.’ – streaming customized content to particular listener , wherein the audio stream is divided into a plurality of segments therefrom at least one advertising segment, is construed as a ‘campaign objective datapoint containing data associated with a campaign objective’. para 18 – a campaign which includes a frequency cap, which is used to limit the frequency at which a particular content is played back to the listener; a campaign frequency cap is construed as a ‘campaign objective datapoint containing data associated with a campaign objective’. at least para 53 – ‘bank which stores a plurality of prerecorded audio clips’, wherein a prerecorded audio clip is construed as a “definite script element”.)
receiving entity metadata containing data associated with the entity;   (at least para 54)
automatically generating at least one variable script element based on the entity metadata;   (at least para 49 , 54– a wild card field (which can be customized), part of the ad, is construed as a “variable script element”)
automatically arranging an order between the at least one definite script element and the at least one variable script element;  ( at least para 49-52: ‘include a text string representation of the advertisement including one or more wild card fields which can be customized using the attributes of the listener 24, such as listener's name and the like. Some sample text strings are provided following: [0050] Hello $name$. I know you were looking for an iPhone, come back to greatdeals dot com and use the displayed code for 5% off. [0051] Hello $name$. If you want a PS3, please visit our web site at greatdeals dot com. [0052] Hello $name$. If you want a new flat screen TV, please visit our web site at greatdeals dot com.’     “Hello $name$” includes a definite script element and a variable script element, which are automatically arranged in an order.)
electronically presenting to a device the at least one definite script element and  the at least one variable script element in the automatically arranged order.  (at least para 49-54 - presenting an ad that includes static (definite) content, as well as customized (variable) content, which are presented in an order.)


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 11-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gadoury et al. (20150332341) in further view of Loeb et al. (20170099592).
As per Claims 4, 11, 18, Gadoury fails to teach the claimed limitations.
However, Loeb teaches:
receiving over a network an information item from the device; (receive application data and user preferences – at least para 87)
determining whether the information item from the device meets a condition;  (at least para 87)
presenting a first call to action script via the device if the information item meets the condition;  (at least para 87- receiving only urgent messages if it is nighttime, which is construed as the claimed limitation, para 88.)
presenting a second call to action via the device if the information item does not meet the condition.  (at least para 87- receiving regular messages only if it is not nighttime – i.e. during the daytime, which is construed as the claimed limitation, para 88.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gadoury’s existing features, with Loeb’s features of receiving over a network an information item from the device; determining whether the information item from the device meets a condition;  presenting a first call to action script via the device if the information item meets the condition;  presenting a second call to action via the device if the information item does not meet the condition, to allow for a personalized notification mechanism for users of devices, where users may specify when and how they choose to be notified/interrupted by mobile apps, games, email, text, and other notifications based on application context and user preference – Loeb, abstract.
As per Claims 5, 12, 19, Gadoury fails to teach the claimed limitations.
However, Loeb teaches:

It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gadoury’s existing features, with Loeb’s features of receiving an indication from a device whether a user of the device is in focus; if the user of the device is in focus, presenting a first call for action script element via the device; if the user of the device is not in focus, presenting a second call for action script element via the device, to allow for a personalized notification mechanism for users of devices, where users may specify when and how they choose to be notified/interrupted by mobile apps, games, email, text, and other notifications based on application context and user preference – Loeb, abstract.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gadoury et al. (20150332341) in further view of Loeb et al. (20170099592), in even further view of Rosen (20150379224).
As per Claims 6, 13, 20, Gadoury in view of Loeb to teach the claimed limitations.
	However, Rosen teaches:
	determining whether a response has been received by the device, when: if no response has been received by the device, presenting via the device a no-response message indicating that no response has been received;  (at least para 74 and fig6 and associated text: an arriving user that has not logged in yet is presented with a message indicating that he/she is expected to log in)
	if a valid response has been received by the device, presenting via the device a valid response message indicating that a response has been received;  (at least para 74 and fig6 and associated text – if the user info is valid, and then the user is presented with a web interface)

It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gadoury’s existing features, combined with Loeb’s existing features, with Rosen’s features of determining whether a response has been received by the device, when: if no response has been received by the device, presenting via the device a no-response message indicating that no response has been received/if a valid response has been received by the device, presenting via the device a valid response message indicating that a response has been received/ if an invalid response has been received by the device, presenting via the device an invalid response message and communicating another call for action script, to allow users to access their data via a user login – Rosen, para 74.

Claims 7, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable in view of Gadoury et al. (20150332341) in further view of Loeb et al. (20170099592) in further view of Rosen (20150379224), in even further view of Sarin (20170177135).
As per Claims 7, 14, 21 Gadoury in view of Loeb in further view of Rosen fail to teach the claimed limitations.
However, Sarin teaches:
determining if the device receives a tap;  ( at least abstract, para 1)
performing a first operation if the device received a tap; (at least figure 4 and associated text -  ‘determine a first action…based on the first input’, ‘execute the first action…’.)
performing a second operation if the device did not receive the tap.  (at least para 32 -33: when a soft tap is received (tap pressure is below a threshold), another operation is performed. Receiving a 
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Gadoury’s existing features, combined with Loeb’s existing features, combined with Rosen’s existing features, with Sarin’s features of determining if the device receives a tap; performing a first operation if the device received a tap; performing a second operation if the device did not receive the tap, in order to automate actions based on the tap pressure on mobile devices – Sarin, abstract.


Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
				
				The claim objections have been overcome
	In response, Examiner agrees. The claim objections has been overcome.

				the claim is thus directed to the practical application of automatically generating ordered definite and variable script elements to form a script and supplying the script to a device for processing, such as text to speech processing.
In response, Examiner respectfully disagrees that the claimed invention is directed to a practical application of the identified abstract idea. Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   The Applicant’s Specification describes the context of the claimed invention as pertaining to generating and providing personalized/custom advertising/promotional content – “existing solutions do not provide hyper-personalized ads. There is a 

				limitations represent an integration of the judicial exception into a practical application – Step2A prongTwo
	In response, Examiner respectfully disagrees. The additional elements of the claimed invention do not reflect an improvement in the functioning of the computing device itself or an improvement to other technology/technical field, nor do they apply or use the judicial exception into some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment/field of use.	

				Gadoury does not disclose or suggest receiving any campaign objective datapoint or script element based on campaign objective
	In response, Examiner respectfully disagrees. Gadoury discloses:
receiving a campaign objective datapoint containing data associated with a campaign objective; (at least para 6: ‘There is also disclosed a method of customizing a plurality of broadcast audio streams 
receiving at least one definite script element based on the campaign objective;   (at least para 6,  25 –‘There is also disclosed a method of customizing a plurality of broadcast audio streams with advertising from at least one advertiser, each of the streams for streaming to a particular one of a plurality of listener clients, the broadcast audio stream divided into a plurality of segments therefrom at least one advertising segment.’ – streaming customized content to particular listener , wherein the audio stream is divided into a plurality of segments therefrom at least one advertising segment, is construed as a ‘campaign objective datapoint containing data associated with a campaign objective’. para 18 – a campaign which includes a frequency cap, which is used to limit the frequency at which a particular content is played back to the listener; a campaign frequency cap is construed as a ‘campaign objective datapoint containing data associated with a campaign objective’. at least para 53 – ‘bank which stores a plurality of prerecorded audio clips’, wherein a prerecorded audio clip is construed as a “definite script element”.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Bharath et al. (9959557). Bharath describes dynamically generating audio in advertisements.
	Jogia et al. (10528977). Jogia describes generating dynamic audio content for delivery to audio devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kambiz Abdi can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
2/10/2021